Citation Nr: 0931748	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The appellant's spouse died in December 1993.  The appellant 
claims that her deceased spouse had recognized service with 
the U.S. Coast Guard or Merchant Marines, or had other 
qualifying service.  

This appeal arises from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO determined that the appellant was not eligible to survivor 
benefits, as her spouse had no recognized military service 
with the U.S. Armed Forces.  The Board remanded the case in 
March 2005 for evidentiary and procedural considerations.  


FINDING OF FACT

Appellant's deceased spouse did not have qualifying service 
as a Veteran.  


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VA satisfied the duty to notify by means of a letter dated in 
March 2005.  The March 2005 letter requested that the 
appellant submit medical evidence and evidence of her 
spouse's service.  The appellant was told of her and VA's 
respective duties in obtaining evidence.  The letter further 
informed the appellant of the evidence acceptable to 
establish qualifying service and the evidence unacceptable to 
establish qualifying service, including service with the U.S. 
Coast Guard and Merchant Marines.  She was asked to submit 
information and/or evidence to the RO.

Here, the appellant was not provided with notice as to 
Veteran status prior to the initial adjudication by the RO.  
However, since notice was provided by the March 2005 letter, 
she has had a meaningful opportunity to participate 
effectively in the processing of her claim as she had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, she 
was afforded additional adjudication by the RO's issuance of 
a supplemental statement of the case in May 2009.  Therefore, 
she has not been prejudiced by this timing defect.

Additionally, while the appellant may not have been told of 
all the requirements to substantiate her claim for VA 
benefits, her claim fails because the evidence demonstrates 
that her spouse had no qualifying service as a Veteran, an 
element for which she was provided notice.  As the appellant 
fails to meet the first element outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Veteran status, any 
question as to the remaining Dingess elements are moot, and 
lack of notice regarding any additional elements cannot 
result in prejudice to the appellant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional relevant records.

Assistance shall also include obtaining a medical opinion 
when such an opinion is necessary in order to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Because the appellant has failed to establish 
her spouse's status as a Veteran, an opinion would not 
substantiate the appellant's claim.  As such, it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist to the extent necessary 
in this case.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 
19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).  

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2008).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2008).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Under the provisions of 38 C.F.R. §§ 3.6 and 3.7 (2008), 
former members of the U.S. Coast Guard, and members with 
certain periods of defined service with the U.S. Merchant 
Marine (primarily during World War II), are recognized by VA 
has having active military service with the U.S. Armed 
Forces.  More specifically, active military service with the 
U.S. Armed Forces includes active service in the Coast Guard 
on or after January 29, 1915, while under the jurisdiction of 
the Treasury Department, Navy Department, or the Department 
of Transportation, service by United States Merchant Seamen 
who served on blockships in support of Operation Mulberry, 
and service with the American Merchant Marine in oceangoing 
service during the period of armed conflict, December 7, 
1941, to August 15, 1945.  It also includes the service of 
various civilian employee groups as noted at 38 C.F.R. 
§ 3.7(x)(6), (8), (10), (13), and (16)-(33) (2008). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2008).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  Moreover, it has 
been held that a service department determination as to an 
individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The appellant contends that her spouse had either active 
military service, or civilian employment, with a branch of 
the U. S. Government that is recognized as giving him 
Veteran's status.  She has submitted a U.S. Coast Guard (U.S. 
Merchant Mariner's Document) identification card.  The card 
did not identify any dates of service with either 
organization.  In her substantive appeal received in June 
2003, the appellant reported that her husband had either 
served with, or was employed by, the U.S. Coast Guard in 
1947.  Other documents submitted by appellant reflect the 
Veteran's employment in a civilian capacity with the 55th 
Trans-Medium Port (APO 455)/Water Division, in February 1947, 
September 1947, and May of 1949, and the Public Works 
Division, Navy Yard, Pearl Harbor, in August 1945 and August 
1946.  However, this civilian employment does not qualify as 
active service under any of the civilian service recognized 
under 38 C.F.R. § 3.7(x) (2008), and none of this evidence 
meets the requirements for evidence acceptable to establish 
qualifying service for her spouse as specified in 38 C.F.R. 
§ 3.203 (2008).  The appellant has not submitted a DD Form 
214, a Certification of Release or Discharge from Active 
Duty, an original Certificate of Discharge, or any other 
document issued by a service department.  

In November 2005, December 2007, July 2008, and April 2009, 
the National Personnel Records Center (NPRC) indicated it had 
no records for the appellant's husband based on the 
information that had been provided, even with the most 
reasonable interpretation of the service number set forth on 
the Merchant Marine ID card (NPRC response in April 2009).  
In addition, NPRC was unable to verify any active service for 
the appellant's husband based on this or other 
interpretations of the service number in July 2008, April 
2009, and May 2009.  This verification/certification is 
binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Moreover, the appellant has not submitted any of 
evidence from a service department establishing any service.  
Id.  Therefore, inasmuch as the U.S. service department's 
determination regarding the service of appellant's spouse is 
binding on VA, the Board concludes that the appellant's 
spouse is not a "Veteran" for purposes of entitlement to VA 
benefits, and her claim for entitlement to VA benefits based 
on such service must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


